Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s application filed on June 29, 2020. Claims 1-20 have been allowed for the reasons set forth below.

Allowable Subject Matter
3.	Claims 1-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

4.	The closest prior art of record is Brookins et al., U.S. Patent No. US 10,062,281, in view of Georgiou et al., U.S. Patent Application Publication No 2021/0233390, hereinafter referred to as Brookins and Georgiou respectively.

5.	Regarding independent claims 1, Brookins discloses a host mapping system configured to update a region of a host map based on sensor data received from a plurality of connected vehicles travelling in the region, comprising: a transceiver configured to receive location area signals from the plurality of connected vehicles travelling in the region; a computing processing unit (CPU) including processing circuitry configured to execute program instructions stored on a computer-readable medium, causing the processing circuitry to: monitor vehicle traffic activity in the region based on the location area signals.

6.	Georgiou teaches monitoring vehicle traffic activity.

7.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determine whether a discrepancy exists between the vehicle traffic activity and expected vehicle traffic activity based on the host map; when no discrepancy exists, continue monitoring vehicle traffic activity; when a discrepancy exists, determine a map area of the discrepancy and determine a first schedule for requesting first sensor data from the plurality of connected vehicles; surround the map area of the discrepancy with a first geo-fence, wherein the first geo-fence is configured to activate based on the first schedule; receive an alert when a connected vehicle enters the first geo-fence; transmit the first geo-fence to the connected vehicle; request that the connected vehicle transmit the first sensor data while travelling in the map area of the first geo-fence; receive the first sensor data from each connected vehicle travelling in the map area of the first geo-fence; compare the first sensor data to the first geo-fenced area of the map; identify the discrepancy; update the host map; and transmit the update to the plurality of connected vehicles travelling in the map region.

8.	Claims 2-10 depend from claim 1 and are therefore allowable.

9.	Regarding independent claims 11, Brookins discloses a method for updating a region of a host map based on sensor data received from a plurality of connected vehicles travelling in the 

10.	Georgiou teaches monitoring vehicle traffic activity.

11.	Regarding independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determining whether a discrepancy exists between the vehicle traffic activity and expected vehicle traffic activity based on the host map; continuing to monitor vehicle traffic activity when no discrepancy exists; determining a map area of the discrepancy and determine a first schedule for requesting first sensor data from the plurality of connected vehicles when a discrepancy exists; surrounding the map area of the discrepancy with a first geo-fence, wherein the first geo- fence is configured to activate based on the first schedule; receiving an alert when a connected vehicle enters the first geo-fence; transmitting the first geo-fence to the connected vehicle; requesting that the connected vehicle transmit first sensor data while travelling in the map area of the first geo-fence; receiving the first sensor data from each connected vehicle travelling in the map area of the first geo-fence; comparing the first sensor data to the first geo-fenced area of the map; identifying the discrepancy; updating the host map; and transmitting the update to the plurality of connected vehicles travelling in the map region.

12.	Claims 12-16 depend from claim 11 and are therefore allowable.

13.	Regarding independent claims 17, Brookins discloses a non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors, cause the one or more processors to perform a method for updating a region of a host map based on sensor data received from a plurality of connected vehicles travelling in the region, comprising: receiving location area signals from the plurality of connected vehicles travelling in the region; monitoring, with processing circuitry, vehicle traffic activity in the region based on the location area signals; determining whether a discrepancy exists.

14.	Georgiou teaches monitoring vehicle traffic activity.

15.	Regarding independent claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determining whether a discrepancy exists between the vehicle traffic activity and expected vehicle traffic activity based on the host map; continuing to monitor vehicle traffic activity when no discrepancy exists; determining a map area of the discrepancy and determine a first schedule for requesting first sensor data from the plurality of connected vehicles when a discrepancy exists; surrounding the map area of the discrepancy with a first geo-fence, wherein the first geo- fence is configured to activate based on the first schedule; receiving an alert when a connected vehicle enters the first geo-fence; transmitting the first geo-fence to the connected vehicle; requesting that the connected vehicle transmit first sensor data while travelling in the map area of the first geo-fence; receiving the first sensor data from each connected vehicle travelling in the map area of the first geo-fence; comparing the first sensor data to the first geo-fenced area of the map; identifying the discrepancy; updating the host map; and transmitting the update to the plurality of connected vehicles travelling in the map region.

16.	Claims 18-20 depend from claim 17 and are therefore allowable.

17.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665